El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para precisar nuestro dictamen en Sucn. Santaella v. Srio. de Hacienda, 96 D.P.R. 442 (1968), sobre el derecho que tiene la sociedad legal de bienes ga-nanciales a un crédito por el incremento en el valor de un bien privativo, cuando dicho aumento en valor se debió a la labor y al esfuerzo de uno o ambos cónyuges.
La peticionaria, Ángela Alvarado Colón (en adelante Ai-varado) y el recurrido, Luis Guillermo Alemañy Planell (en adelante Alemañy), estuvieron casados bajo el régimen de la sociedad legal de bienes gananciales desde el 8 de octu-bre de 1972 hasta el 22 de mayo de 1998, fecha en que se disolvió el vínculo matrimonial mediante una sentencia de divorcio. Al año siguiente de dictarse la referida sentencia, la peticionaria presentó una demanda ante el Tribunal de Primera Instancia, Sala Superior de San Juan, y solicitó la liquidación de la comunidad de bienes que existía entre ellos. En particular, reclamó la participación en el cien por ciento de las acciones y activos de la corporación Insular Supplies Co., Inc. (en adelante Insular). En la contestación a la demanda, Alemañy negó que Insular fuese un activo a dividirse.
*676AI iniciarse el descubrimiento de la prueba, la peticio-naria le cursó un interrogatorio y un requerimiento de do-cumentos al recurrido mediante los cuales le solicitó deter-minada información relacionada con la corporación referida, particularmente sobre sus activos, pasivos, cuen-tas en instituciones bancarias y de corretaje, planillas de volumen de negocios y líneas de crédito, entre otras cosas. En oposición, Alemañy solicitó una orden protectora y sos-tuvo que el descubrimiento de la prueba aludido era impro-cedente porque el caudal ganancial a dividirse se circuns-cribía a aquellos bienes adquiridos durante el matrimonio. Indicó que las acciones corporativas le pertenecían privati-vamente debido a que había adquirido a Insular antes de contraer matrimonio con la peticionaria. (1)
Por su parte AJvarado, en desacuerdo con la alegación referida de Alemañy, replicó que la solicitud de descubri-miento de la prueba en cuestión era legítima y necesaria para poder establecer su derecho a participar en las ganan-cias no distribuidas de la corporación, así como para esta-blecer el aumento en el valor de dicha corporación. Adujo que durante el tiempo en que ella y Alemañy estuvieron casados hubo un incremento significativo y sustancial en el valor del negocio, el cual se debió a la industria o trabajo de ambos cónyuges, por lo que los resultados económicos de tal industria o trabajo eran de naturaleza ganancial. Sos-tuvo Alvarado que trabajó para Insular en diversas funcio-nes y capacidades, y que había ocupado posiciones como la de tesorera y secretaria de la corporación, entre otras. Ade-más, especificó que se trataba de una corporación íntima o familiar cuyo único accionista era Alemañy.
Luego de varios otros trámites procesales, el tribunal de instancia dictó una resolución mediante la cual denegó el descubrimiento de la prueba en cuestión. Citando el caso Sucn. Santaella v. Srio. de Hacienda, 96 D.P.R. 442 (1968), *677sostuvo que la referida corporación era un bien privativo perteneciente a Alemañy, y que su carácter privativo no varió durante el tiempo en que las partes estuvieron casadas. Determinó que no era pertinente que las partes hubiesen estado casadas durante veintiséis años porque la corporación era y siguió siendo siempre un bien privativo de Alemañy. Finalmente, resolvió que era inmaterial si la corporación había declarado dividendos o no porque ello no controvertía su naturaleza privativa. Concluyó, también, que Insular era un tercero con personalidad jurídica propia. Oportunamente, la peticionaria presentó una mo-ción de reconsideración y solicitó determinaciones adicio-nales de hecho y de derecho. El foro de instancia denegó de plano estas peticiones.
Inconforme con el dictamen referido, Alvarado acudió ante el Tribunal de Circuito de Apelaciones mediante una petición de certiorari. En síntesis, alegó que el foro de ins-tancia había errado al no distinguir el caso de autos de Sucn. Santaella v. Srio. de Hacienda, supra, y al denegar, por ende, el descubrimiento de la prueba en cuestión. Adujo, además, que el foro de instancia había errado al determinar que Insular tenía personalidad jurídica propia, sin haber considerado que la referida corporación era ün álter ego de Alemañy.
Luego de los trámites de rigor, el 6 de noviembre de 2000 el Tribunal de Circuito de Apelaciones dictó una sen-tencia y revocó la resolución del foro de instancia. Resolvió que para determinar si procedía el descubrimiento de la prueba con respecto a Insular, el tribunal de instancia te-nía que pasar juicio sobre los alegados esfuerzos y la par-ticipación de Alvarado en la plusvalía de las acciones corporativas. Es decir, que para adjudicar lo relativo al descubrimiento de la prueba era necesario dilucidar antes la participación y el esfuerzo de Alvarado, si alguno, en el incremento en valor de las acciones de Insular. Señaló que la sociedad de bienes gananciales tendría un crédito a su *678favor si la peticionaria lograba probar que aportó con su trabajo al aumento en el valor de la corporación. El foro apelativo devolvió el caso al tribunal de instancia para que reevaluara la solicitud de descubrimiento de prueba a la luz de la prueba presentada por las partes.
Insatisfecha también con esta determinación, Alvarado recurrió ante nos el 4 de enero de 2001, y alegó la comisión de los siguientes errores:
Incidió el Tribunal de Circuito de Apelaciones al condicionar el descubrimiento de prueba en cuanto a una corporación íntima cuyo único accionista es el recurrido, a que la peticionaria pri-mero aporte prueba respecto a que hubo incremento en el valor de la corporación y establecer que tal incremento se debió a la industria, trabajos o esfuerzos de ella.
Es erróneo el dictamen del Tribunal de Circuito de Apelacio-nes al resolver que la sociedad de gananciales tiene un crédito o reembolso por el aumento en valor en un bien privativo del recurrido si la peticionaria establece que dicho aumento en valor se debió únicamente a sus esfuerzos o trabajo, como con-secuencia de que resolviera que el trabajo del recurrido perte-nece a la corporación, ignorando así la norma de que el crédito procede también cuando cualquiera de los cónyuges es irrazo-nablemente compensado.
El 2 de febrero de 2001 expedimos el recurso solicitado para revisar la sentencia emitida por el foro apelativo. La peticionaria presentó su alegato el 4 de abril de 2001; el recurrido presentó el suyo el 4 de mayo de 2001. Con el beneficio de la comparecencia de las partes, pasamos a resolver.
HH HH
Examinemos primero el segundo señalamiento de error de la peticionaria, por su pertinencia con respecto al primero. Alegó Alvarado que el foro apelativo había errado al resolver que la sociedad de gananciales sólo tendría de-recho a un crédito si la peticionaria lograba establecer que el aumento en el valor de las acciones de Insular se había *679debido a su propia aportación o trabajo en el negocio. Por el contrario, la peticionaria sostiene que la anterior sociedad de gananciales que tenía constituida con Alemañy tendría derecho al crédito correspondiente si se prueba en su día que dicho aumento fue producto de su propio trabajo o del de su ex cónyuge quien, según alega, fue irrazonablemente compensado por sus esfuerzos.
Como se sabe, el Art. 1301 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3641, dispone en lo pertinente que serán bienes gananciales “[l]os obtenidos por la industria, sueldo o trabajo de los cónyuges o de cualquiera de ellos”.
La citada disposición establece uno de los principios me-dulares de nuestro ordenamiento jurídico en lo que se re-fiere a qué bienes son de naturaleza ganancial. Se trata de una norma fundamental del derecho civil que aparecía ya en La Novísima Recopilación dada por Don Enrique IV en Nieva en 1473. J.M. Manresa, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. IX, pág. 678.
La doctrina civilista tiene bien establecido que el referido principio no admite exclusión de ninguna clase. Así lo afirma expresamente Manresa, en la cita anterior, pág. 680, y añade lo siguiente:
Ya se trate de un jornal o salario devengado periódicamente por trabajos manuales de más o menos importancia, ya de sueldos, honorarios o derechos en el ejercicio de un cargo o profesión, ya de los productos de una empresa industrial o mercantil, ya de una recompensa por obras o servicios, ya sean los trabajos industriales, agrícolas, comerciales, científicos, ar-tísticos o literarios, ya, en fin, se obtengan los beneficios por uno solo de los cónyuges o por ambos, todo es ganancial, y todo se entiende pertenecer por mitad tanto al marido como a la mujer. (Énfasis suplido.) Véanse, además: F. Puig Peña, Com-pendio de Derecho Civil Español, 3ra ed. rev., Madrid, Ed. Pi-rámide, 1976, Vol. V, pág. 155; J. Castán Tobeñas, Derecho Civil Español, 12ma ed. rev., Madrid, Ed. Reus, 1994, T. V, Vol. I, pág. 453.
*680El principio general mencionado antes se aplica, especí-ficamente, al aumento en valor de los bienes de los cónyuges. Puig Brutau lo explica así en su reputada obra Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, pág. 135:
Las plusvalías o incrementos de valor que experimenten los bienes por efecto del trabajo o de la actividad de uno de los cónyuges son gananciales por consistir en algo que se ha obte-nido con el trabajo .... (Énfasis suplido.)
El profesor Raúl Serrano Geyls, en Derecho de familia de Puerto Rico y legislación comparada, Ira ed., San Juan, Programa de Educación Jurídica Continua de la Universi-dad Interamericana de Puerto Rico, Facultad de Derecho, 1997, Vol. I, págs. 355-356, lo señala así:
Los bienes privativos de cada cónyuge pueden aumentar en valor durante el matrimonio. ... La regla ha sido que el au-mento en valor, producido con anticipos de la sociedad ganan-cial o por la industria o trabajo de ambos o de cualquiera de los cónyuges, pertenece a la sociedad. (Énfasis suplido.)
En Sucn. Santaella v. Srio. de Hacienda, supra, tuvimos la ocasión para expresarnos en torno, precisamente, a la naturaleza privativa o ganancial de la plusvalía de accio-nes corporativas privativas. La controversia en dicho caso surgió porque entre los bienes del caudal relicto del cau-sante había una cantidad de acciones de distintas corporaciones. Las referidas acciones habían sido adquiri-das a través de permutas con bienes inmuebles pertene-cientes privativamente al causante. El causante había fa-llecido sólo once meses después de haber adquirido así las acciones en cuestión. Cuando el Secretario de Hacienda fijó la contribución correspondiente a dicha herencia, deter-minó que las acciones, tanto su costo original como su in-cremento en valor, eran privativas. Inconforme con ese dic-tamen, la sucesión lo impugnó ante el foro judicial y alegó que la plusvalía en las acciones era de carácter ganancial.
Allí reconocimos el principio de que el aumento en el valor de las acciones privativas, provocado por el mero *681transcurso del tiempo, o por otras causas que no fuesen el esfuerzo de alguno de los cónyuges o a costa del caudal común, era de naturaleza privativa. Aplicándolo a las ac-ciones concretas del caso, señalamos que no existía prueba allí de que la plusvalía de las acciones en cuestión se debía a la industria o al esfuerzo del causante. Hicimos hincapié en que visto el breve espacio de tiempo que había transcu-rrido entre la adquisición de dichas acciones por el cau-sante y su fallecimiento, era improbable que el aumento en el valor de las acciones se debiera a gestiones del causante. Resolvimos, pues, que la plusvalía de dichas acciones eran de carácter privativo. Amparamos el dictamen particular de dicho caso en lo resuelto en Beals v. Fontenot, 111 F.2d 956 (5to Cir. 1940), originado en el estado de Louisiana, en el cual se estableció que el incremento en el valor de un bien privativo beneficia a la sociedad legal de gananciales cuando el aumento se deba a la industria o al esfuerzo no compensado de alguno de los cónyuges, pero que si el cón-yuge referido había sido bien compensado por esa labor, entonces, hada podría reclamar la sociedad de gananciales al cónyuge propietario del bien.
Debe señalarse que, luego de Beals v. Fontenot, supra, en el propio estado de Louisiana se resolvió el caso Krielow v. Krielow, 635 So.2d 180 (La. 1994), en el cual el Tribunal Supremo de Louisiana reiteró la norma referida de que la sociedad legal de gananciales tiene derecho a un crédito en la plusvalía del bien privativo si dicho incremento en valor fue causa de la labor y el esfuerzo de alguno de los cónyu-ges, y si dicha labor no fue compensada o fue irrazonable-mente compensada.
En resumen, pues, la norma establecida en Sucn. San-taella v. Srio. de Hacienda, supra, que es enteramente cón-sona con la doctrina civilista, le confiere carácter privativo o ganancial al aumento de valor de unas acciones corpora-tivas, dependiendo de la causa o razón del referido au-mento de valor. Si el aumento sólo es el resultado del trans-*682curso del tiempo, éste beneficia únicamente al propietario de las acciones. En cambio, si el aumento resulta del es-fuerzo no propiamente compensado de ambos o de alguno de los cónyuges, entonces es de carácter ganancial. La cuestión se resolverá conforme a la prueba que se presente sobre el particular.
Con lo anterior en mente, pasemos al examen del primer error alegado por la peticionaria.
HH HH HH
En su primer señalamiento de error, Alvarado nos plan-tea que el foro apelativo erró al exigirle, previo al descubri-miento de la prueba, que demuestre que hubo un aumento en el valor de la corporación y que tal incremento se debió a su industria, trabajo o esfuerzo. Aduce que no puede cumplir con dicha carga probatoria antes del descubri-miento de la prueba debido a que la evidencia pertinente con relación al aumento en el valor de la corporación obra en poder del recurrido. Señala, en efecto, que no se puede condicionar el descubrimiento de la prueba que interesa a que demuestre antes precisamente aquello para lo cual ne-cesita la prueba que interesa descubrir.
Reiteradamente hemos expresado la importancia de que el descubrimiento de la prueba sea amplio y liberal. Su propósito es que aflore la verdad de lo ocurrido, evitando así los inconvenientes, las sorpresas e injusticias que surgen cuando las partes ignoran hasta el día del juicio las cuestiones y los hechos que en realidad son objeto del litigio. Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716, 730 (1994); Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959). Hemos dicho que el descubrimiento de prueba es “ ‘la médula del esfuerzo de destruir de una vez y para siempre la deportiva teoría de justicia’ que tanto mina la fe del pueblo en el sistema judicial”. Lluch v. España Service Sta., 117 D.P.R. 729, 743 (1986). Véanse: Aponte v. Sears *683Roebuck de RR., Inc., 129 D.P.R. 1042, 1049 (1992); Adtes v. Zalman, 115 D.P.R. 514, 517 (1984).
En conformidad con la Regla 23.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, el descubrimiento de prueba sólo tiene dos limitaciones, a saber: que la información objeto del descubrimiento no sea privilegiada, y que sea pertinente al asunto en controversia. En relación con el concepto pertinencia, hemos expresado que éste es mucho más amplio que el empleado en el área del derecho probatorio para la admisibilidad de la prueba. García Rivera et al. v. Enriquez, 153 D.P.R. 323 (2001); Medina v. M.S. & D. Química P.R., Inc., supra; Ortiz Rivera v. E.L.A., National Ins. Co., 125 D.P.R. 65, 70 (1989); General Electric v. Concessionaires, Inc., 118 D.P.R. 32, 40 (1986). Así, para que una materia pueda ser objeto de descubrimiento, basta con que exista una posibilidad razonable de que tenga relación con el asunto en controversia. Medina v. M.S. & D. Química P.R., Inc., supra; Rodríguez v. Scotiabank de PR., 113 D.P.R. 210, 212 (1982). En virtud de lo anterior, “el descubrimiento de prueba permite, inclusive, la entrega de materia que sería inadmisible en el juicio, si ésta conduce a prueba admisible”. (Citas omitidas.) García Rivera et al. v. Enriquez, supra, pág. 334.
Precisamente, en relación con la amplitud del descubrimiento de prueba en casos de división de comunidad de bienes, la tendencia doctrinaria en Estados Unidos, de donde procede esta institución procesal, ha sido la de reconocerle al ex cónyuge que no es accionista de una corporación el derecho al descubrimiento de la prueba. Así, pues, en Gerson v. Gerson, 372 A.2d 374, 377 (N.J. 1977), en el cual un ex cónyuge había aducido la personalidad jurídica distinta y separada de la corporación en la que poseía la mitad de las acciones como defensa para negarle el descubrimiento de la prueba al otro ex cónyuge, el Tribunal Superior de Nueva Jersey concluyó:
*684... The corporate form should not be used as a shield behind which parties can conceal assets from the intent of our equitable distribution statutes. The form of ownership a husband chooses for his business ventures should not deprive the wife of the discovery to which she would otherwise be entitled. Véanse, también: Gellman v. Gellman, 553 N.Y.S. 2d 705 (N.Y.A.D. 1 Dept., 1990); Ruggiero v. Ruggiero, 474 N.Y.S.2d 133 (N.Y.A.D. 2 Dept., 1984); Lytton v. Lytton, 289 So.2d 17 (Fla. 1974); Elkins v. Elkins, 249 So.2d 443 (Fla. 1971).
Cabe señalar que en todos estos casos los respectivos tribunales permitieron la toma de deposiciones y la pro-ducción de documentos corporativos como mecanismos para el descubrimiento de la prueba, a favor de la parte que no poseía acciones en las corporaciones en cuestión.
En el caso de autos, la peticionaria ha señalado que pre-vio al descubrimiento de la prueba que interesa, no tiene en su poder los documentos necesarios para establecer la naturaleza del incremento en el valor de las acciones corporativas. Lo único que obra en su poder son algunas de las planillas corporativas de Insular, las cuales obtuvo en el Registro de Corporaciones del Departamento de Estado. Ha alegado, además, que para probar la naturaleza del incremento en valor de las acciones, y si el mismo se debió o no a las fuerzas naturales del mercado, o por el contrario a la industria de los cónyuges, es necesario tener acceso a documentos corporativos, tales como los libros de contabi-lidad, estados financieros y libros de nóminas, entre otros. Ha planteado que aunque trabajó para Insular ocupando varios puestos directivos, el salario que devengó fue nominal y que no era proporcional a sus tareas y a las posicio-nes ocupadas. Igualmente, ha alegado que el salario que el propio recurrido informaba como devengado nunca fue cón-sono ni proporcional a sus tareas como presidente de la corporación.
Por otro lado, en su comparecencia ante nos, Alemañy alegó que la peticionaria sólo trabajó para la corporación por dos años, recibiendo salarios y beneficios marginales *685por sus servicios. Además, adujo que el incremento en el valor de las acciones corporativas no se debió al esfuerzo de la peticionaria.
Surge de los documentos que obran en autos que Ale-mañy siempre ha sido el único accionista de Insular, y que es su presidente e igualmente su gerente general y director. Surge, "además, de las planillas de contribuciones sobre ingresos que aparecen en el expediente del caso, que Alemañy informó haber devengado en 1997 un salario de sólo $11,000 y de $14,209 en 1998.
De lo anterior es claro que en el caso de autos existe una controversia real sobre el impacto que puedan haber tenido los esfuerzos dn. ambas partes con respecto al incremento en el valor del negocio privativo. Es claro también que la prueba que la peticionaria interesa descubrir no sólo es pertinente, sino, además, que está estrechamente relacio-nada con el asunto en controversia.
A la luz de lo anterior, es patentemente erróneo resolver, como lo hizo el foro apelativo, que la peticionaria estaba obligada inicialmente a establecer que hubo un incremento en el valor de la corporación y que dicho incremento se debió a la industria, al esfuerzo y al trabajo de ella, para que entonces proceda el descubrimiento de prueba. No tiene mucha lógica ni sentido jurídico decir que es obligatorio demostrar prima facie la necesidad de un descubrimiento de prueba precisamente mediante la evidencia que se interesa obtener de ese descubrimiento. Debe tenerse en cuenta que si la peticionaria pudiera pro-bar que el incremento en valor de las acciones corporativas se debió a sus aportaciones o a las de su ex esposo, la sociedad de gananciales tendría un crédito a su favor, y la peticionaria no tendría necesidad de descubrir prueba, pues con lo ya probado habría establecido también los méritos de su caso.
*686> HH
Finalmente, consideremos ahora lo determinado por el foro de instancia y alegado por Alemañy ante nos, a los efectos de que Insular es un tercero con personalidad jurí-dica propia y, por lo tanto, no procede el descubrimiento de la prueba en cuanto a la referida corporación. No tiene razón en su planteamiento. Nuestro ordenamiento proce-sal civil claramente autoriza el descubrimiento de la prueba en situaciones como éstas.
La Regla 27.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece la toma de deposiciones como uno de los mecanismos para el descubrimiento de la prueba. Dicha regla no contiene limitaciones sobre a quiénes se les puede tomar las deposiciones. Sólo expresa que se autoriza el examen a “cualquier persona”, por lo que no es requisito ser parte en el pleito o haber sido anunciado como testigo en éste. García Rivera et al. v. Enriquez, supra; Ades v. Zalman, supra, pág. 518; J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, Ira ed., San Juan, Pubs. J.T.S., 2000, T. I, pág. 517. Por otro lado, nuestro ordenamiento procesal civil le permite al deponente solicitar órdenes protectoras en caso de tener, con justa causa, alguna objeción en cuanto a algún aspecto de la deposición o de la forma de tomarla. Véanse: Reglas 23.2 y 28.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Medina v. M.S. & D. Química P.R., Inc., supra; Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838, 849 (1986).
Por su parte, la Regla 27.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece, entre otras cosas, que el aviso de toma de deposición a un deponente que no sea parte en el pleito podrá ir acompañado de un requerimiento para la producción de documentos u objetos. En lo pertinente, la referida regla indica:
... Si el deponente no es una parte y se le notifica una citación *687para la producción de documentos u objetos en ocasión de la toma de la deposición, estos documentos u objetos deben ser relacionados en la notificación a las partes. (Énfasis suplido.)
En casos donde se interesa la toma de deposiciones a corporaciones u organizaciones, la Regla 27.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que la parte que pretenda tomar una deposición a cualquier corporación pública o privada, o a cualquier otra entidad, debe reseñar cuáles son las materias específicas que se propone examinar. Por su pertinencia al caso de autos, citamos in extenso lo dispuesto en la referida regla.
En la notificación para la toma de deposición o en la citación al efecto, una parte podrá señalar como deponente a cualquier corporación pública o privada o a cualquier sociedad, asocia-ción o agencia gubernamental, describiendo con razonable particularidad las cuestiones sobre las cuales se interesa el examen. En ausencia de especificación por la parte interesada en cuanto a la persona a ser examinada, la organización seña-lada nombrará uno o más oficiales, directores, agentes o cual-quier otra persona que testifique en su nombre, y podrá seña-lar las materias sobre las cuales testificará cada persona en su representación. Si la organización no fuere parte en el litigio, la citación deberá advertir su deber de hacer tal nombra-miento o designación. La persona nombrada testificará sobre las cuestiones disponibles a la organización o las conocidas por ésta.
Esta regla no impedirá la toma de una deposición por cual-quier otro medio autorizado. 32 L.P.R.A. Ap. Ill, R. 27.5.
En Castro v. Metropolitan Hospital, 118 D.RR. 142,145 (1986), resolvimos que una lectura conjunta de las Reglas de Procedimiento Civil pertinentes a la citación para la toma de una deposición de testigos que no son parte en el pleito, era suficiente para concluir que cuando se pretende deponer a una persona natural o jurídica que no es parte en el pleito, la Regla 40 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es la que gobierna la situación. La referida Regla 40 regula la forma de citación de testigos. La Regla 40.1 dispone que:
*688Toda citación se expedirá por el secretario bajo su firma y con el sello del tribunal con especificación de la sala, el título y número del pleito y ordenará a toda persona a quien vaya dirigida, que comparezca y preste declaración en la fecha, hora y lugar especificados en la misma. 32 L.P.R.A. Ap. III.
Por lo tanto, como Insular es una persona jurídica que no es parte en el pleito, le aplica lo dispuesto en la citada Regla 40. Por ello, luego de que se prepare y se notifique a las partes el aviso de toma de deposición, procede el dili-genciamiento de la citación que a esos efectos viene obli-gado a expedir el secretario del tribunal correspondiente. “Esa es, igualmente, la norma imperante en la jurisdicción federal relativa a la Regla 45 de las de Procedimiento Civil federal, el texto de la cual corresponde a la Regla 40 de las nuestras.” Castro v. Metropolitan Hospital, supra, págs. 145-146.
Ala luz de todo lo antes expuesto, resolvemos, pues, que la peticionaria tiene derecho a descubrir la prueba en cues-tión, sin la carga probatoria decretada por el foro apelativo para ello, aun cuando parte de dicho descubrimiento esté dirigido a la corporación, que es un tercero con personali-dad jurídica propia.
IV
Por los fundamentos antes expuestos, procede que se re-voque el dictamen emitido por el foro apelativo el 6 de no-viembre de 2000 y el dictamen del foro de instancia el 19 de junio de 2000, y que se devuelvan los autos al tribunal de instancia para que continúen los procedimientos conforme con lo resuelto aquí.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió sin opi-nión escrita. El Juez Presidente Señor Andréu García no interviene.

(1) Alemañy adquirió a Insular como parte de la división de la comunidad de bienes gananciales que tuvo constituida con su primera esposa.